Case: 15-50146      Document: 00513245371         Page: 1    Date Filed: 10/23/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-50146
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         October 23, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

PAT PATTERSON,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 7:97-CR-43-1


Before WIENER, HIGGINSON, and COSTA, Circuit Judges.
PER CURIAM: *
       Pat Patterson appeals the 24-month term of imprisonment imposed
following the revocation of his supervised release.              He contends that his
sentence is substantively unreasonable.
       Since Patterson did not object to his sentence, review is for plain error.
See United States v. Warren, 720 F.3d 321, 332 (5th Cir. 2013). The 24-month
revocation sentence is above the maximum Guidelines sentence of 13 months


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
       Case: 15-50146   Document: 00513245371   Page: 2   Date Filed: 10/23/2015


                                 No. 15-50146

but below the statutory maximum sentence of 44 months. “We have routinely
affirmed revocation sentences exceeding the advisory range, even where the
sentence equals the statutory maximum.” Id. at 332 (internal quotation marks
and citation omitted). This case does not warrant a different result. See id. at
333.     The district court took Patterson’s drug addiction into account by
recommending that he receive treatment while incarcerated, but it placed more
weight on his pattern of failing to comply with his conditions of supervised
release.    This was the third time Patterson had violated the condition of
supervised release. To the extent that Patterson argues that this amounted to
a consideration of prohibited 18 U.S.C. § 3553(a) factors, and assuming
arguendo that this argument is not waived by virtue of inadequate briefing,
any error was not plain. See Puckett v. United States, 556 U.S. 129, 135 (2009);
United States v. Olano, 507 U.S. 725, 734 (1993). Indeed, Patterson does not
even identify which improper factor the district allegedly considered in
deciding this sentence. Patterson thus has failed to show that his sentence is
substantively unreasonable, much less plainly unreasonable.         See United
States v. Miller, 634 F.3d 841, 843 (5th Cir. 2011).
        The judgment of the district court is AFFIRMED.




                                       2